Luke, J.
1. “In order,to convict a person of knowingly having upon his premises any apparatus for the distilling or manufacturing of intoxicating liquors, it is not necessary for the State to prove, unless it is so charged in the indictment, that a complete apparatus, or all the apparatus necessary for the making of whisky, was found upon the premises.” Strickland v. State, 27 Ga. App. 321 (2) (108 S. E. 124), and citation.
2. Under the above ruling, the defendant’s conviction in the instant case was authorized by the evidence, and the court did not for any reason assigned err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.

F. W. Copeland, for plaintiff in error.
James Maddox, solicitor, contra.